Exhibit 10.16

CORTLAND SAVINGS AND BANKING COMPANY

ENDORSEMENT SPLIT DOLLAR AGREEMENT

This ENDORSEMENT SPLIT DOLLAR AGREEMENT (this “Agreement”) is entered into as of
this 27th day of March, 2012, by and between Cortland Savings and Banking
Company, an Ohio-chartered, FDIC-insured member bank (the “Bank”), and David
Lucido, an executive of the Bank (the “Executive”). This Agreement shall append
the Split Dollar Policy Endorsement entered into on even date herewith or as
subsequently amended, by and between the Bank and the Executive.

WHEREAS, to encourage the Executive to remain a Bank employee, the Bank is
willing to divide the death proceeds of a life insurance policy on the
Executive’s life,

WHEREAS, the Bank will pay life insurance premiums from its general assets,

WHEREAS, the split dollar life insurance arrangement represented by this
Agreement replaces the existing arrangement whereby the Bank maintains term
insurance on the Executive’s life, with the Executive designating the
beneficiary of a portion of the death proceeds payable under the term life
insurance policy, and

WHEREAS, the Bank has allowed or will allow the term insurance policy on the
Executive’s life to lapse, resulting in cancellation of the term life insurance
policy by the insurer, which is Pruco Life Insurance Company, and the Executive
shall therefore have no right to designate the beneficiary of death proceeds
payable under the term insurance policy previously maintained by the Bank on the
Executive’s life.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

ARTICLE 1

GENERAL DEFINITIONS

Capitalized terms not otherwise defined in this Agreement are used herein as
defined in the Salary Continuation Agreement between the Bank and the Executive.
The following terms shall have the meanings specified.

1.1 “Administrator” means the administrator described in Article 7.

1.2 “Executive’s Interest” means the benefit set forth in section 2.2.

1.3 “Insured” means the Executive.

1.4 “Insurer” means each life insurance carrier for which there is a Split
Dollar Policy Endorsement attached to this Agreement.

1.5 “Net Death Proceeds” means the total death proceeds of the Policy minus the
cash surrender value.



--------------------------------------------------------------------------------

1.6 “Policy” means the specific life insurance policy or policies issued by the
Insurer.

1.7 “Salary Continuation Agreement” means the June 1, 2010 Salary Continuation
Agreement between the Bank and the Executive, as the same may have been or may
hereafter be amended.

1.8 “Split Dollar Policy Endorsement” means the form required by the
Administrator or the Insurer to indicate the Executive’s interest, if any, in a
Policy on the Executive’s life.

ARTICLE 2

POLICY OWNERSHIP/INTERESTS

2.1 Bank Ownership. The Bank is the sole owner of the Policy and shall have the
right to exercise all incidents of ownership. The Bank shall be the beneficiary
of the remaining death proceeds of the Policy after the Executive’s interest is
paid according to section 2.2 below.

2.2 Death Benefit. Provided the Executive’s death occurs both before the
Executive’s Separation from Service and before the Executive attains age 65, at
the Executive’s death the Executive’s beneficiary designated in accordance with
the Split Dollar Policy Endorsement shall be entitled to Policy proceeds in an
amount equal to the lesser of (x) 100% of the Net Death Proceeds or (y) a
portion of the Net Death Proceeds equal to 100% of the Accrual Balance required
at Normal Retirement Age under the Salary Continuation Agreement (the lesser of
the amounts specified in clauses (x) and (y) being referred to in this Agreement
as the “Executive’s Interest”). The Executive’s Interest shall be extinguished
at the earlier of the date of the Executive’s Separation from Service or the
date the Executive attains age 65, and the Executive’s beneficiary shall be
entitled to no benefits under this Agreement for the Executive’s death occurring
thereafter. The Executive shall have the right to designate the beneficiary of
the Executive’s Interest.

2.3 Option to Purchase. The Bank shall not sell, surrender, or transfer
ownership of the Policy before the Executive’s Separation from Service without
first giving the Executive or the Executive’s transferee the option to purchase
the Policy for a period of 60 days. The purchase price shall be an amount equal
to the Policy cash surrender value. The option to purchase the Policy shall
lapse if not exercised within 60 days after the date the Bank gives written
notice of the Bank’s intention to sell, surrender, or transfer ownership of the
Policy. This provision shall not impair the Bank’s rights to terminate this
Agreement.

2.4 Comparable Coverage. The Bank shall maintain the Policy in full force and
effect. The Bank may not amend, terminate, or otherwise abrogate the Executive’s
interest in the Policy before the Executive’s Separation from Service unless the
Bank replaces the Policy with a comparable insurance policy to cover the benefit
provided under this Agreement and executes a new split dollar agreement and
endorsement for the comparable insurance policy. The Policy or any comparable
policy shall be subject to claims of the Bank’s creditors.

2.5 Internal Revenue Code Section 1035 Exchanges. The Executive recognizes and
agrees that the Bank may after this Agreement is adopted wish to exchange the
Policy of life insurance on the Executive’s life for another contract of life
insurance insuring the Executive’s life. Provided that the Policy is replaced
(or intended to be replaced) with a comparable policy of life insurance, the
Executive agrees to provide medical information and cooperate with medical
insurance-related testing required by a prospective insurer for implementing the
Policy or, if necessary, for modifying or updating to a comparable insurer.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

PREMIUMS

3.1 Premium Payment. The Bank shall pay any premiums due on the Policy.

3.2 Economic Benefit. The Administrator shall annually determine the economic
benefit attributable to the Executive based on the life insurance premium factor
for the Executive’s age multiplied by the aggregate death benefit payable to the
Executive’s beneficiary. The “life insurance premium factor” is the minimum
factor applicable under guidance published pursuant to Treasury Reg. section
1.61-22(d)(3)(ii) or any subsequent authority.

3.3 Imputed Income. The Bank shall impute the economic benefit to the Executive
on an annual basis by adding the economic benefit to the Executive’s W-2, or if
applicable, Form 1099.

ARTICLE 4

ASSIGNMENT

The Executive may irrevocably assign without consideration all of the
Executive’s interest in the Policy and in this Agreement to any person, entity,
or trust established by the Executive or the Executive’s spouse. If the
Executive transfers all of the Executive’s interest in the Policy, all of the
Executive’s interest in the Policy and in the Agreement shall be vested in the
Executive’s transferee, who shall be substituted as a party hereunder and the
Executive shall have no further interest in this Agreement.

ARTICLE 5

INSURER

The Insurer shall be bound by the terms of the Policy only. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits, and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

6.1 Claims Procedure. Any person or entity who has not received benefits under
this Agreement that he or she believes should be paid (the “claimant”) shall
make a claim for benefits as follows –

6.1.1 Initiation – written claim. The claimant initiates a claim by submitting
to the Administrator a written claim for benefits. If the claim relates to the
contents of a notice received by the claimant, the claim must be made within 60
days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.

 

3



--------------------------------------------------------------------------------

6.1.2 Timing of Administrator response. The Administrator shall respond to the
claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, before the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.

6.1.3 Notice of decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the claimant in writing of the denial. The
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth –

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based,

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a) after an adverse benefit determination on review.

6.2 Review Procedure. If the Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows –

6.2.1 Initiation – written request. To initiate the review, the claimant must
file with the Administrator a written request for review within 60 days after
receiving the Administrator’s notice of denial.

6.2.2 Additional submissions – information access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the
Administrator shall also provide the claimant reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

6.2.3 Considerations on review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.

6.2.4 Timing of Administrator response. The Administrator shall respond in
writing to the claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional 60 days by notifying the claimant in writing before the end of
the initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

 

4



--------------------------------------------------------------------------------

6.2.5 Notice of decision. The Administrator shall notify the claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth –

 

  (a) The specific reasons for the denial,

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based,

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all documents, records, and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a).

ARTICLE 7

ADMINISTRATION OF AGREEMENT

7.1 Administrator Duties. This Agreement shall be administered by an
Administrator, which shall consist of the Bank’s board of directors or such
committee as the board shall appoint. The Executive may not be a member of the
Administrator. The Administrator shall have the discretion and authority to
(x) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Agreement and (y) decide or resolve any and all
questions that may arise, including interpretations of this Agreement.

7.2 Agents. In the administration of this Agreement, the Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

7.3 Binding Effect of Decisions. The decision or action of the Administrator
about any question arising out of the administration, interpretation, and
application of this Agreement and the rules and regulations promulgated
hereunder shall be final and conclusive and binding upon all persons having any
interest in the Agreement.

7.4 Indemnity of Administrator. The Bank shall indemnify and hold harmless the
members of the Administrator against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Administrator
or any of its members.

7.5 Information. To enable the Administrator to perform its functions, the Bank
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the retirement, death, or Separation
from Service of the Executive, and such other pertinent information as the
Administrator may reasonably require.

 

5



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

8.1 Amendment and Termination of Agreement. This Agreement may be amended or
terminated solely by a written agreement signed by the Bank and the Executive.
However, this Agreement shall terminate upon the first to occur of
(w) distribution of the death benefit proceeds in accordance with section 2.2
above, or (x) termination of the Salary Continuation Agreement under Article 5
of the Salary Continuation Agreement, or (y) the Executive’s Separation from
Service, or (z) the date the Executive attains age 65.

8.2 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators, and transferees, and
any Policy beneficiary.

8.3 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.

8.4 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement had no
succession occurred.

8.5 Applicable Law. This Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of Ohio, except to the extent
preempted by the laws of the United States of America.

8.6 Entire Agreement. This Agreement and the Salary Continuation Agreement
constitute the entire agreement between the Bank and the Executive concerning
the subject matter. No rights are granted to the Executive under this Agreement
other than those specifically set forth.

The split dollar life insurance arrangement represented by this Agreement
replaces the existing arrangement whereby the Bank maintains term insurance on
the Executive’s life, with the Executive designating the beneficiary of a
portion of the death proceeds payable under the term life insurance policy. The
Bank has allowed or will allow the term insurance policy on the Executive’s life
to lapse, resulting in cancellation of the term life insurance policy by the
insurer, which is Pruco Life Insurance Company, and the Executive shall
therefore have no right to designate the beneficiary of death proceeds payable
under the term insurance policy previously maintained by the Bank on the
Executive’s life.

8.7 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of the provision together with all
other provisions of this Agreement shall continue in full force and effect to
the full extent consistent with law.

8.8 Headings. Headings and subheadings herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.

 

6



--------------------------------------------------------------------------------

8.9 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Bank at the time of the delivery of
such notice, and properly addressed to the Bank if addressed to the board of
directors, Cortland Savings and Banking Company, 194 W. Main Street, P.O. Box
98, Cortland, Ohio 44410.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have executed this Agreement as of the date first written above.

 

EXECUTIVE:     BANK:     Cortland Savings and Banking Company       By:     
David Lucido       James M. Gasior     Its:   President

AGREEMENT TO COOPERATE WITH INSURANCE UNDERWRITING INCIDENT TO INTERNAL

REVENUE CODE SECTION 1035 EXCHANGE

I acknowledge that I have read the Endorsement Split Dollar Agreement and agree
to be bound by its terms, particularly the covenant on my part set forth in
section 2.5 of the Endorsement Split Dollar Agreement to provide medical
information and cooperate with medical insurance-related testing required by an
insurer to issue a comparable insurance policy to cover the benefit provided
under this Endorsement Split Dollar Agreement.

 

          Witness     David Lucido

 

7



--------------------------------------------------------------------------------

SPLIT DOLLAR POLICY ENDORSEMENT

 

Insured:    David Lucido Insurer:    Massachusetts Mutual Life Insurance Company
Policy No.:    39103895

According to the terms of the Cortland Savings and Banking Company Endorsement
Split Dollar Agreement dated as of                         , 2012, the
undersigned Owner requests that the above-referenced policy issued by the
Insurer provide for the following beneficiary designation and limited contract
ownership rights to the Insured:

1. Upon the death of the Insured, proceeds shall be paid in one sum to the
Owner, its successors or assigns, to the extent of the Owner’s interest in the
policy. It is hereby provided that the Insurer may rely solely upon a statement
from the Owner concerning the amount of proceeds it is entitled to receive under
this paragraph.

2. Any proceeds at the death of the Insured in excess of the amount paid under
the provisions of the preceding paragraph shall be paid in one sum to:

 

 

 

PRIMARY BENEFICIARY, RELATIONSHIP/SOCIAL SECURITY NUMBER

 

 

 

CONTINGENT BENEFICIARY, RELATIONSHIP/SOCIAL SECURITY NUMBER

 

The exclusive rights to change the beneficiary for the proceeds payable under
this paragraph and to assign all rights and interests granted under this
paragraph are hereby granted to the Insured. The sole signature of the Insured
shall be sufficient to exercise the rights. The Owner retains all contract
rights not granted to the Insured under this paragraph.

3. It is agreed by the undersigned that this designation and limited assignment
of rights shall be subject in all respects to the contractual terms of the
policy.

4. Any payment directed by the Owner under this endorsement shall be a full
discharge of the Insurer, and such discharge shall be binding on all parties
claiming any interest under the policy.

5. This Split Dollar Policy Endorsement supersedes and replaces all prior
endorsements of the Insured relating to the above-referenced policy issued by
the Insurer.

6. The exercise by the Owner of the right to surrender the policy shall
terminate the rights of the Insured.

7. The Owner of the policy is Cortland Savings and Banking Company. The Owner
alone may exercise all policy rights, except that the Owner will not have the
rights specified in paragraph 2 of this Split Dollar Policy Endorsement.

The undersigned for the Owner is signing in a representative capacity and
warrants that he or she has the authority to bind the entity on whose behalf
this document is executed.

Signed at Cortland, Ohio this          day of                         , 2012.

 

INSURED:     OWNER:     Cortland Savings and Banking Company       By:     
David Lucido       James M. Gasior     Its:   President